Exhibit A
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

The Honorable Richard A. Jones)

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

ABDIQAFAR WAGAFE, et al.,
No. 2:17-cv-00094-RAJ

 

 

Plaintiffs,
V. DECLARATION OF TRACY L.
RENAUD
DONALD TRUMP, e¢ al.,
Defendants.
I, Tracy L. Renaud, do hereby declare and say:
1. I am the Associate Director of the Management Directorate, U.S. Citizenship and

Immigration Services (“USCIS”), Department of Homeland Security (“DHS”). J
have held this position since November 2, 2014. Since March 5, 2018, I have
been serving as the Acting Deputy Director of USCIS, a position I also held from
January to October 2017.

2. As acting Deputy Director, I am responsible, along with the Director, for
overseeing 18,000 federal employees, handling approximately 8 million
immigration benefit applications, petitions, and requests each year. This includes
overseeing the Immigration Records and Identity Services Directorate, which is
charged with managing and maintaining over 24 million active Alien files (A-
Files), and overseeing the National Records Center (“NRC”), where over 18
million inactive A-Files are stored.

3. The matters contained in this declaration are based upon information available to
me in my capacity as USCIS’ acting Deputy Director, and my understanding of

UNITED STATES DEPARTMENT OF JUSTICE
G > 7" . Civil Division, Office of Immigration Litigation
DECLARATION OF TRACY L. RENAUD - 1 District Count Section
(2:17-cv-00094-RAJ) Ben Franklin Station, P.O, Box 868
Washington, DC 20044
(202) 532-4542

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

the case of Wagafe, et al., v. Trump, et al., Case No. 2:17-cv-00094 in the United
States District Court for the Western District of Washington.
I understand that the naturalization and adjustment classes that were certified in

this case are defined as follows:

Naturalization Class:

A national class of all persons currently and in the future (1) who have or
will have an application for naturalization pending before USCIS, (2) that is
subject to CARRP or a successor “extreme vetting” program, and (3) that
has not been or will not be adjudicated by USCIS within six months of
having been filed.

Adjustment Class:
A national class of all persons currently and in the future (1) who have or

will have an application for adjustment of status pending before USCIS, (2)
that is subject to CARRP or a successor “extreme vetting” program, and (3)
that has not been or will not be adjudicated by USCIS within six months of
having been filed.

I understand that on August 24, 2018, Plaintiffs propounded their Fifth Requests
for Production and Third Interrogatories, which included the following:
Request for Production 53: The Alien Files (“A-Files”) of 100 members of
the Naturalization and Adjustment Classes statistically chosen at random
(“RFP 53”).
I understand that on October 16, 2018, Defendants served a response on Plaintiffs,
which objected to producing any documents responsive to RFP 53 on the basis of
burden and proportionality. Defendants also asserted that some documents
responsive to the request were protected by the law enforcement and other
privileges.
I also understand that on February 21 2019, Plaintiffs filed a Motion to Compel
the Defendants to produce A-files in response to RFP 53 and information related
to why the five named Plaintiffs were subject to the CARRP policy. Defendants
can neither confirm nor deny, on the public docket, whether any of the named

Plaintiffs’ adjustment of status or naturalization applications were processed

UNITED STATES DEPARTMENT OF JUSTICE
Civil Division, Office of Immigration Litigation

DECLARATION OF TRACY L. RENAUD - 2 ~ ,
Distnct Cowst Secton
(2:17-cv-00094-RAJ) Ben Franklin Station, P.O, Box 868

Washington, DC 20044
(202) 532-4542

 
10

11

12

13

14

15

16

17

18

26

27

28

 

 

10.

pursuant to the CARRP policy, although this information was provided to
Plaintiffs’ counsel.

Plaintiffs’ Request for 100 Randomly Selected Class Members’ A-Files
In my judgment, producing documents in response to RFP 53 would be
extraordinarily burdensome and time-consuming, and after redaction of privileged
information, would not provide Plaintiffs with the information they seek. In
addition to potential disruption of USCIS’ adjudicative processes during the file
collection, all A-Files for unnamed class members in this litigation will contain
privileged information, including information affecting equities and privileges of
other agencies. Past experience has proven that such privilege review will be a
resource-intensive and time-consuming process for USCIS and other agencies.
As previously explained in a declaration by Fraud Detection and National Security
Directorate (“FDNS”) Associate Director Matthew D. Emrich, an A-File serves as
the official record of an individual’s immigration history. See Declaration of
Matthew D. Emrich, Dkt. 146-3, 9 6. See also DHS/USCIS-ICE-CBP-001 Alien
File, Index, and National File Tracking System of Records, 82 Fed. Reg. 43556,
43557 (Sept. 18, 2017) (A-Files contain documents derived from the three
immigration components of DHS: USCIS, U.S. Immigration and Customs
Enforcement (“ICE”), and U.S. Customs and Border Protection (“CBP”). Jd. A-
Files also contain information that originates elsewhere within DHS, and outside
of DHS.
For instance, the A-Files of the five named Plaintiffs implicated the equities of
several agencies and DHS components other than USCIS, including ICE, CBP,
Transportation and Security Administration (“TSA”), as well as the Department of
State (“DOS”) and Federal Bureau of Investigation (“FBI”). See Declaration of
Douglas Blair, Dkt. 146-2 (TSA); Declaration of Matthew D. Emrich, Dkt. 146-3
(USCIS); Declaration of Carl Ghattas, Dkt. 146-4 (FBI); Declaration of Tatum
King, Dkt. 146-5 (ICE); Declaration of Corey A. Price, Dkt. 145-6 (ICE);

UNITED STATES DEPARTMENT OF JUSTICE
Civil Division, Office of Immigration Litigation

DECLARATION OF TRACY L. RENAUD - 3 Diatict Court Section
(2:17-cv-00094-RAJ) Ben Franklin Station, P.O, Box 868

Washington, DC 20044
(202) 532-4542

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

11.

12.

Declaration of John P. Wagner, Dkt. 146-7 (CBP). Similar to the review process
for the named Plaintiffs, the 100 A-Files required for a response to RFP 53 would
also implicate the equities of multiple third-party agencies and DHS components,
requiring a similarly complex review process.

The 100 randomly selected A-Files will also contain privileged information, as
was the case for the A-Files of each of the named Plaintiffs. A-Files generally
contain information that is subject to the law enforcement and other privileges.
For instance, all individuals applying for adjustment of status or naturalization
must undergo a suite of background checks, the results of which are often law
enforcement privileged. Required security checks include checks of information
originating with, or databases operated by the FBI (FBI name check and FBI
fingerprint check) and CBP (TECS). Information contained within the CBP’s
TECS database may contain derogatory information that originates with other
agencies, such as, but not limited to, ICE, TSA, FBI, or DOS. Pages from
additional databases, such as the Consolidated Consular Database (CCD)
(operated by DOS), or Student and Exchange Visitor Information System (SEVIS)
(operated by ICE) are often contained in A-Files. A-Files may also contain pages
that originate with other agencies depending on how that individual entered the
United States. For instance, it is likely that an A-File would contain information
that originated with DOS if the individual entered as a refugee. A-Files may also
include discussions, communications, and deliberations, including with attorneys,

regarding immigrant benefit applications that are privileged.

Providing 100 A-files to Plaintiffs Will Not Serve Their Expressed Purposes
I understand that Plaintiffs have suggested that the 100 randomized A-Files will
allow them to understand why those individuals were determined to have an
articulable link to one of the Immigration and Nationality Act’s (“INA”) national
security inadmissibility or deportability grounds, and thus, were subject to the
CARRP policy.

UNITED STATES DEPARTMENT OF JUSTICE
Civil Division, Office of Immigration Litigation

DECLARATION OF TRACY L. RENAUD - 4 a ,
District Count S
(2:17-cv-00094-RAJ) Ben Franklin Stason, PO. Box 868

Washington, DC 20044
(202) 532-4542

 
10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

13.

14.

15.

As I have previously declared, “[t]he reason(s) why any particular individual
potentially poses a national security risk, in USCIS’ judgement, is in itself law
enforcement privileged information.” Declaration of Tracy L. Renaud, Dkt. 156-
2,412. Therefore, the information that Plaintiffs seek would be withheld pursuant
to the law enforcement privilege in any A-File production.
I understand that Plaintiffs also seek production of 100 random A-Files to
ascertain what instructions are given in an individual’s A-File for next steps in
processing an application under the CARRP policy and to understand how
applications are processed under the CARRP policy.
However, the best source for this type of information is the CARRP policy
documents previously provided to Plaintiffs which describe the phases of the
CARRP policy, what steps should be taken in each phase, and how certain
sensitive or derogatory information should be handled. Further, certain
instructions concerning sensitive or derogatory information are law enforcement
privileged, would have been redacted in policy documents already produced and
would be redacted pursuant to the law enforcement or other privileges, to the
extent they exist in A-files. A non-exhaustive list of CARRP policy documents
covering this information that have been provided to plaintiffs in the Certified
Administrative Record include:
a. 4/11/08 Policy for Vetting and Adjudicating Cases with National Security
Concerns (CAR_ 000001);
b. 04/24/08 Operational Guidance for Vetting and Adjudicating Cases with
National Security Concerns (CAR_000010);
c. 06/24/08 USCIS Domestic Operations Directorate (“DOMOPS”) CARRP
Workflows (CAR_000058);
d. 02/06/09 Additional Guidance on Issues Concerning the Vetting and
Adjudications of Cases Involving National Security Concerns

(CAR_000075);

UNITED STATES DEPARTMENT OF JUSTICE
Civil Division, Office of Immigration Litigation

DECLARATION OF TRACY L. RENAUD - 5 District Count Section
(2:17-cv-00094-RAJ) Ben Franklin Station, P.O. Box 868

Washington, DC 20044
(202) 532-4542

 
10

11

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

e. 06/05/09 Clarification and Delineation of Vetting and Adjudication
Responsibilities for CARRP Cases in Domestic Field Offices
(CAR_000095); and

f. 07/26/11 Revision of Responsibilities for CARRP Cases Involving Known
or Suspected Terrorists (CAR_000342).

16. [also understand that Plaintiffs seek production of 100 random A-Files to identify
occurrences in which an application for naturalization or adjustment of status is
delayed by the CARRP policy or because the applicant fits a certain profile (e.g.,
demographic) or history.

17. | Defendants have already provided Plaintiffs extensive information and data in
response to interrogatory no. 3, and included in 8862 spreadsheet lines comprised
of tens of thousands of cells of information. Various types of information detailed
in the spreadsheet tabs included, for example, numerical counts for applicants by
nationality (country of citizenship), country of birth, type of application (7.e., 1-485
or N-400), fiscal year of application referred for CARRP processing, year for
elevation to HQ Directorate of USCIS, known or suspected terrorist (““KST”)
designation (KST, non-KST, non-National Security) for the purposes of CARRP,
religion, application’s adjudication status (e.g., approved, denied, administratively
closed, withdrawn, adjudicated, pending), and also the mean and median for
processing days from referral to CARRP processing to adjudication. The
spreadsheet included data in multiple tabs, including, but not limit to, the
following:

a. Tab A — Total CARRP: This data represents I-485 and N-400 CARRP
applications by fiscal year first referred to CARRP, nationality, country of
birth, KST designation (KST, non-KST, non-National Security), religion,
and form number. USCIS CARRP Applications, I-485 Application to
Register Permanent Residence or Adjust Status, N-400 Application for
Naturalization, totals for Fiscal Years 2015 - 2018 (Sep 12), for each year,

UNITED STATES DEPARTMENT OF JUSTICE

DECLARATION OF TRACY L. RENAUD - 6 Civil Division, Office of lramigration Litigation
ct Court ion
(2:17-cv-00094-RAJ) Ben Franklin Station, P.O. Box 868

Washington, DC 20044
(202) 532-4542

 
10

11

12

13

14

15

16

17

18

19

20

22

23

24

25

26

27

28

 

 

and separately By Country of Citizenship, By Country of Birth, By KST
Designation, By Religion. [599 lines — 54 pages]

. Tabs E, G, I— Adjudicated & Denied: This data represents I-485 and N-400

CARRP applications by fiscal year first referred to CARRP, current status,
nationality, country of birth, KST designation, religion, and form number.
USCIS CARRP Applications, I-485 Application to Register Permanent
Residence or Adjust Status, N-400 Application for Naturalization, totals for
Fiscal Years 2015 - 2018 (Sep 12), for each year, and by Current Status,
shown separately By Country of Citizenship, By Country of Birth, By KST
Designation, By Religion. [1902 lines — 211 pages]

. Tabs H, J — Proc Times Detailed: Approval Adjudication, Denial

Adjudication, Withdrawal-Admin Closure, and Overall Processing Times
by nationality, country of birth, KST designation, religion, and form
number (1-485 and N-400) and for forms combined, and detailed by fiscal
years (2015-2018). [3065 lines — 898 pages]

. Tabs H, J — Proc Times High Level: These data represent I-485 and N-400

processing days from original CARRP opening date for each individual
until application adjudication. The CARRP opening dates are person
centric, rather than application centric, and therefore the earliest date for
each individual had to be utilized. In instances where an individual had
both I-485 and N-400 applications the CARRP opening date would be the
same. USCIS CARRP Applications, I-485 Application to Register
Permanent Residence or Adjust Status, N-400 Application for
Naturalization, for Fiscal Years 2015 - 2018 (Sep 12), mean and median
processing days from CARRP opening (CME created date) to adjudication,
separately shown by adjudication outcome (approved, denied, admin

closed, withdrawn). [27 lines — 3 pages]

UNITED STATES DEPARTMENT OF JUSTICE
Civil Division, Office of Immigration Litigation

DECLARATION OF TRACY L. RENAUD - 7 Disria Cot Seton
(2:17-cv-00094-RAJ) Ben Franklin Station, P.O, Box 868

Washington, DC 20044
(202) 532-4542

 
10

11

12

13

14

15

16

17?

18

19

20

21

22

23

24

25

26

27

28

 

 

18.

e. Tab K — Elevated to HQ Directorate: This data represents I-485 and N-400

CARRP applications elevated to HQ Directorate by fiscal year first referred
to CARRP, by nationality, country of birth, KST designation, religion, and
form number (I-485 and N-400). Data is shown separately for each fiscal
year. [295 lines — 23 pages]

Tab L— CARRP to HQ Proc Times: CARRP to Elevated to HQ Processing
Times, mean and median, detailed by fiscal year (from 2015 to 2018) and
shown by nationality, country of birth, KST designation, religion, and form

number (I-485 and N-400), and overall. {/57/ lines — 176 pages]

. Tab M — Adjudicated After HQ: This data represents J-485 and N-400

CARRP applications elevated to HQ Directorate and subsequently
adjudicated by fiscal year first referred to CARRP, nationality, country of
birth, KST designation, religion, and form number. USCIS CARRP
Applications, I-485 Application to Register Permanent Residence or Adjust
Status, N-400 Application for Naturalization, for Applications Elevated to
HQ Directorate and Subsequently Adjudicated, for Fiscal Years 2015-2018,
shown by year, application type, nationality, country of birth, KST
designation and religion. /240 lines — 20 pages]

. Tab N—- Adj After HQ Proc Times: mean and median processing times to

adjudication shown by fiscal year (2015-2018) for I-485 and N-400
applications elevated to HQ Directorate, and detailed by nationality,
country of birth, KST designation, religion. {7/63 lines —- 131 pages]

Identifying, Transferring, and Reviewing A-Files

In addition to not serving Plaintiffs’ stated purpose, the process to identify,

transfer, and conduct privilege review of the 100 randomly selected A-files would

be substantial and burdensome. Specifically, USCIS estimates this would take
approximately four to five weeks to identify, scan, transfer and upload to the

Department of Justice’s (DOJ) document review platform, assuming no further

UNITED STATES DEPARTMENT OF JUSTICE
Civil Division, Office of Immigration Litigation

DECLARATION OF TRACY L. RENAUD - 8 District Count Section
(2:17-cv-00094-RAJ) Ben Franklin Station, P.O. Box 868

Washington, DC 20044
(202) 532-4542

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

19.

20.

21.

22.

23.

24.

DECLARATION OF TRACY L. RENAUD - 9

reviews are required in advance of and to allow uploading of the files, and USCIS’
privilege review would require an additional 1000-2000 employee work hours.
USCIS’ Office of Performance and Quality (“OPQ”) would first identify 100 A-
Files using a statistically sound methodology designed to randomly select A-Files
based on the latest list of class members.

Once the list is generated, OPQ would check electronic systems and verify that for
each A-File selected, that individual’s benefit remains pending, and thus, that the
individual remains in the class. If any of the individuals selected are no longer in
the class, OPQ would use the class list to randomly select replacement A-Files
until 100 class member A-Files are selected.

Once 100 randomly selected A-Files are identified, USCIS would identify their
locations because they will reside at different USCIS locations throughout the
country. The A-Files will be shipped to a central location where they can be
scanned. Electronic version will then be transferred to DOJ for loading into DOJ’s
document review platform to be reviewed for privilege and produced.

The most efficient process for collecting, scanning, and transferring the A-Files to
DOJ would be to utilize the facilities, equipment, and personnel available at the
NRC in Lee’s Summit, MO. Among other duties, the NRC stores over 18 million
inactive A-files processes and responds to Freedom of Information Act (“FOIA”)
requests. Because of its record-keeping function, only the NRC has sufficient
resources to collect, scan, and transfer all affected A-Files to DOJ.

Based on experience, USCIS estimates that an average A-File raising national
security concerns contains approximately 500 pages. Based on experience with
copying and producing A-Files for a variety of purposes, USCIS estimates that
shipping unclassified paper A-Files to the NRC, scanning them, and transferring
the files to the DOJ would likely take four to five weeks.

Following completion of USCIS’ process of collection and transfer of A-Files to

the DOJ, USCIS will have to review the files and assert applicable privileges.

UNITED STATES DEPARTMENT OF JUSTICE
Civil Division, Office of Immigration Litigation
District Court Section

(2:17-cv-00094-RAJ) Ben Franklin Station, P.O. Box 868

Washington, DC 20044
(202) 532-4542

 
10

il

12

13

14

15

16

17

18

19

20

22

23

24

25

26

27

28

 

 

25.

26.

27.

Because an average A-File raising national security concerns contains
approximately 500 pages, this will require privilege review of approximately
50,000 pages. Based on prior privileged reviews of A-Files that have been subject
to the CARRP policy that were produced in litigation, I understand that privilege
review of an A-file that is subject to the CARRP policy generally requires 10-20
hours of review by USCIS personnel, due to the need to identify documents for
other agencies’ information and the complexity and volume of privileged
information. Thus, I estimate that review of 100 randomly selected A-Files will
require 1,000-2,000 USCIS employee work hours.

All A-Files generally contain some information that is covered by the law
enforcement or other privileges. Because the individuals associated with these A-
Files necessarily have been subject to the CARRP policy, more information will
certainly be protected under the law enforcement privilege than for an average A-
File, including the reasons why any individual was determined to have an
articulable link to a national security concern, and thus, is subject to the CARRP
policy.

USCIS is not the only agency that would have to review the randomly selected A-
Files to determine applicable privileges. For example, the A-Files of the five
named Plaintiffs affected the equities of several agencies other than USCIS,
including ICE, CBP, TSA, DOS, and FBI.

All of the 100 randomly selected A-Files of individuals with a pending benefit
adjustment-of-status or naturalization application should contain pages that
originate with CBP and FBI, as mandatory security checks associated with those
benefit applications require review of those agencies’ databases. It is highly likely
that other agencies’ equities will be implicated with the randomly selected A-Files
as well, particularly if any derogatory information that contributed to the
individual being subject to the CARRP policy originated with, or is contained

within systems maintained by, any other agency. Depending on the individuals’

UNITED STATES DEPARTMENT OF JUSTICE
Civil Division, Office of Immigration Litigation

DECLARATION OF TRACY L. RENAUD - 10 District Court Section
(2:17-cv-00094-RAJ) Ben Franklin Station, P.O, Box 868

Washington, DC 20044
(202) 532-4542

 
10

11

12

13

14

15

16

17

18

19

20

21

22

24

25

26

27

28

 

 

28.

29,

30.

immigration history, other agencies, such as ICE, DOS, and TSA, will likely also
have documents within the A-file that implicate their equities.

Examples of privileged information originating from third party-agencies include
the print-outs of databases maintained by those agencies, results of security checks
conducted by those agencies, and records of privileged communications between
USCIS and other agencies.

Coordination and privilege review by multiple agencies of A-File pages would
likely take a significant amount of time and resources, including resources of
agencies who are not parties to this litigation. I understand that CBP, FBI, and
TSA are also providing declarations describing the burden of their review. ICE
has informed USCIS that it expects its review burden to be onerous because ICE
would need to review all ICE identified information for privileges. The privileges
may include law enforcement, attorney-client, attorney work product, and other
privileges. In addition to the names of investigative subjects and potential national
security threats, A-files may also contain database codes that may reveal critical
information through their designation. Because the consequences of releasing
highly sensitive law enforcement information relating to past and ongoing
investigations is so serious, this review requires careful examination and
consultation between ICE attorneys, HSI leadership and USCIS.

Given this complex coordination and the need for a minimum of several agencies
to review A-File documents for applicable privileges, I expect the third agency
privilege review, presuming that all third agencies review simultaneously, to
require a minimum of several weeks or longer. This is in addition to the four to
five weeks USCIS would need to identify, collect, and scan the A-Files, and the
1000-2000 employee hours to conduct its privilege review and identify pages for

third agencies.

UNITED STATES DEPARTMENT OF JUSTICE
Civil Division, Office of Immigration Lingabon

DECLARATION OF TRACY L. RENAUD - II on
(2:17-cv-00094-RAJ) Ben Franklin Stanon, P.O. Box 868

Washington, DC 20044
(202) 532-4542

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

25

26

27

28

 

 

31.

32.

33.

34.

35.

The steps described in paragraphs 16 - 25 apply to A-Files that do not contain
classified information. A-Files containing classified information would require a
substantial amount of additional resources due to security protocols for handling
such information.

Such A-files would need to be scanned on a secure machine authorized to scan
classified information, and if necessary, they would need to be transported to a
location with such secure machines.

The A-files would then need to be reviewed for classified and privileged
information by personnel with the appropriate clearance on a secure network, so
that they can be appropriately redacted and prepared for production. Ifthe
classified information originated with another agency, the A-File would need to be
securely transferred to that agency so it could review.

| have been informed that the DOJ document review platform generally used in
this case for document production cannot store classified information.

Thus, if Defendants were required to review the classified information from A-
Files, privilege review would be especially unwieldy, substantially complicated,
and prolonged. This would result in a substantial delay in producing such files.
Currently, USCIS is reviewing classified information in documents or records
responsive to other RFPs. That ongoing process has been considerably more time-
consuming than processing unclassified material due to the sensitivity of the
information, the need to review on secure networks, and the inability to use DOJ’s
document review platform. It is not possible to estimate the further delay that
would result from the need to process A-Files containing classified information in
the context of responding to RFP 53, as it would depend on the nature and number
of classified documents, which can only be determined at the time the A-File is
identified and reviewed. However, it is likely that the additional burden would be

substantial.
Adjudicative Delay

UNITED STATES DEPARTMENT OF JUSTICE
Civil Division, Office of Immigration Litigation

DECLARATION OF TRACY L. RENAUD - 12 District Court Section
(2:17-cv-00094-RAJ) Ben Franklin Station, P.O. Box 868

Washington, DC 20044
(202) 532-4542

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

27

28

 

 

36.

37.

38.

39.

40.

As noted above, the NRC has the necessary equipment to scan a significant
number of large A-Files, and shipping the A-Files to the NRC for scanning and
transfer to DOJ is most efficient.

However, Wagafe class members are, by definition, individuals who have pending
benefit applications. Adjudicators require A-Files to prepare for and conduct
interviews. If interviews are scheduled in any case where the A-File has been
selected for production to Plaintiffs, USCIS would either have to reschedule the
interview and delay the adjudication, or wait until the interview has been
completed to ship the A-file to the NRC for scanning.

Further, producing A-Files responsive to RFP 53 would potentially delay
adjudications in other contexts. For instance, during the time a paper A-File has
been removed from the office where it is being adjudicated, the adjudicator would
be unable to review documents in the A-File, issue any needed Request(s) for
Additional Evidence, or issue a decision. Thus, it is likely that producing the A-
Files responsive to RFP 53 would delay USCIS adjudicative work in a variety of
contexts that could not be effectively mitigated.

USCIS’ resources would be further diverted by the process of producing A-Files if]
any individual affected by such a delay files a mandamus or other lawsuit alleging
an unreasonable delay or failure to meet a statutory adjudication deadline due to
delays caused by responding to RFP 53. For example, naturalization applicants
may file an action in district court if the application is not adjudicated within 120

days of an initial interview. 8 C.F.R. § 336.1 (a).
Compelling Production of the “Why” Information
On April 9, 2018, USCIS’ FDNS Associate Director Matthew Emrich formally

asserted law enforcement and deliberative process privilege over information

withheld in the named Plaintiffs’ A-Files. Dkt. 146-3.

UNITED STATES DEPARTMENT OF JUSTICE
Civil Division, Oftice of Immigration Litigation

DECLARATION OF TRACY L. RENAUD - 13 District Court Section
(2:17-cv-00094-RAJ) Ben Franklin Station, P.O, Box 868

Washington, DC 20044
(202) 532-4542

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

4}.

42.

43.

44.

DECLARATION OF TRACY L. RENAUD - 14

USCIS cannot confirm or deny on the public docket whether any of the five
named Plaintiffs’ adjustment of status or naturalization applications were subject
to the CARRP policy, although it has provided this information to Plaintiffs
pursuant to the May 10, 2018 protective order. If any of the named Plaintiffs were
subject to the CARRP policy, information regarding the reasons that the individual
is Or was a national security concern, is law enforcement privileged.

Further, if such information did exist in any of the named Plaintiffs’ A-Files, an
“attorneys’ eyes only” limitation would not sufficiently ameliorate the potential
for accidental disclosure, and the severe consequences that could follow. Because
the highly sensitive information in question regards matters of national security,
and implicates the collection and analysis of information necessary to such
determinations, an “attorneys’ eyes only” procedure provides insufficient
protection. It should not be employed here as an alternative to not disclosing this
privileged information.

To the extent it exists, disclosure of the information Plaintiffs seek to compel
could provide individuals with a roadmap of the specific procedures and
investigative techniques USCIS uses to uncover information that an individual
may wish to hide, and how that information relates to the adjudication of
immigration benefits applications. It may also reveal the techniques USCIS uses to
elicit derogatory information. Individuals who are aware of these techniques are
more likely to successfully employ evasion tactics that will make it difficult for
USCIS to discover information necessary to the proper adjudication of
immigration benefit applications. Individuals could also share these techniques
with others, including criminals, individuals engaged in fraud, terrorist
organizations, or other bad actors, further impairing USCIS’ ability to gather
critically important information necessary to the proper adjudication of
immigration benefit applications.

The information Plaintiffs seek to compel would also likely contain records and

information obtained from sensitive law enforcement data systems maintained by

UNITED STATES DEPARTMENT OF JUSTICE
Ciwil Division, Office of Immigranon Linyanon
Dismet Couat Section

(2:17-cv-00094-RAJ) Ben Franklin Station, P.O. Box 868

Washington, DC 20044
(202) 532-4542

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

45.

46.

47.

USCIS’ law enforcement partners. For example, accidental disclosure to an
individual of the results of background checks that USCIS conducted regarding
her would provide her with insight into how USCIS or other law enforcement
agencies identify, investigate, and combat security threats. This could create
programmatic vulnerabilities and allow individuals to adjust, adapt and otherwise
better avoid detection of prior or ongoing fraud, criminal activity, and matters of
national security concern.

Disclosure of information in the named Plaintiffs’ A-Files obtained from law
enforcement partners, including intelligence agencies, could threaten ongoing
and/or future investigations and activities conducted by those organizations by
revealing highly sensitive information to the targets of interest, or to the relatives
or associates of targets of interest. USCIS is obligated to protect information that it
obtains from third-party agencies. If USCIS is unable to protect, and instead is
compelled to produce this highly sensitive information which is the property of
our law enforcement and intelligence partners, it would harm the existing
collaborative relationship and would degrade USCIS’ future access to information
necessary to identifying potential bad actors and preventing them from obtaining
immigrations benefits to which they are not entitled.

If USCIS’ access to sensitive law enforcement and intelligence information is
degraded, USCIS could grant immigration benefits to individuals who are
ineligible, and who may seek to acquire U.S. citizenship or permanent residence to
harm the United States.

Disclosure of USCIS’ coordination and interaction with third-party law
enforcement or intelligence agencies could also provide applicants with
information to discover whether that individual is the subject of an investigation
by a third-party law enforcement or intelligence agency. In addition, the
privileged documents could provide individuals with information that could allow
them to determine if they are or were likely under investigation by another law

enforcement or intelligence agency. Individuals who become aware of such

UNITED STATES DEPARTMENT OF JUSTICE
Civil Division, Office of Immigration Litigation

DECLARATION OF TRACY L. RENAUD - 15 ~ ,
District Coust Section
(2:17-cv-00094-RAJ) Ben Franklin Staton PO! Box 868

Washington, DC 20044
(202) 532-4542

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

48.

information could gain insight that would allow them to disrupt or circumvent a
third-party immigration, criminal, or national security investigation. Further, if
confidential law enforcement information is accidentally disclosed, law
enforcement or intelligence agencies may never know if their operations have
been compromised.

In conjunction with this declaration, USCIS is submitting an additional
declaration, ex parte in camera, that will inform the Court as to whether any of the
named Plaintiffs’ adjustment of status or naturalization applications were
processed pursuant to the CARRP policy. If any of the named Plaintiffs’
applications were processed under the CARRP policy, that declaration would also
describe the privileged information in the A-File that relates to the reasons why
the individual’s application was processed pursuant to the CARRP policy and why
it is privileged. This declaration will also discuss additional issues regarding the
burden of producing 100 randomized A-Files. I declare under penalty of perjury

that the foregoing is true and correct.

Executed this 7th day of March, 2019 at Washington, D.C.

 

Acting Deputy Director
U.S. Citizenship and Immigration Services
Washington, D.C.

UNITED STATES DEPARTMENT OF JUSTICE

DECLARATION OF TRACY L. RENAUD - 16 Oe Oa ac octmenigreson gon
(2:17-cv-00094-RAJ) Ben Franklin Station, P.O. Bax 868
‘Washington, DC 20044

(202) 532-4542

 
Exhibit B
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 

ABDIQAFAR WAGAFE ef al., on behalf)
of themselves and others similarly situated. )

DONALD TRUMP, president of the
United States ef al.,

1.

Vv.

Plaintiffs,
No. 17-cv-00094 RAJ

Nee ee ee ee ee ee ee ee ee”

Defendants.

 

DECLARATION OF LUIS MEJIA
I am the Director of the Enforcement Programs Division, within Admissibility and
Passenger Programs, Office of Field Operations (OFO), U.S. Customs and Border
Protection (CBP). I have been employed in my current capacity since January 8, 2018.
As a Director of Enforcement Programs Division, I oversee the issuance of OFO policies
related to the admissibility of passengers at ports of entry, including policy guidance
pertaining to passenger inspectional process, and policy guidance relating to detainers
issued by OFO. I have been an officer with CBP for over 15 years. Prior to this
position, | was the Branch Chief, Enforcement Operations at the Port of New
York/Newark within the New York Field Office. I also served as the acting Director,
Enforcement Programs Division from January to August 2017.
The Enforcement Program Division is responsible for overseeing policy and programs
related to the inspection of arriving international travelers, determinations of

admissibility, and implementation of statutory and regulatory requirements. The office
also provides processing and procedure guidance to ports of entry as well as guidance to
internal and external stakeholders on new policies and programs, and provides
operational oversight of enforcement policy at ports of entry (POEs). Finally,
Enforcement Programs Division represents CBP as admissibility and immigration
subject matter experts on internal and external agency projects and working groups.

CBP is a law enforcement agency comprised of more than 60,000 employees charged
with enforcing hundreds laws on behalf of numerous federal agencies. Approximately
45,000 of those employees are armed law enforcement officers engaged in carrying out
CBP’s expansive border security mission (U.S. Border Patrol Agents, CBP Officers, and
CBP Air and Marine Agents). OFO is the primary law enforcement agency responsible
for securing the U.S. border at ports of entry while facilitating lawful trade and travel.
OFO has more than 28,000 employees, operations at 20 major field offices, 328 POEs,
and 70 locations in over 40 countries internationally. On average, OFO processes
1.088,300 passengers and pedestrians a day; 340,444 incoming international air
passengers and crew; 55,709 passengers and crew arriving by vessel, 283,664 incoming
privately owned vehicles; and 78,137 truck, rail, and sea containers.

Iam familiar with the policies, practices and procedures of OFO that govern the
inspection of passengers seeking to enter the United States at ports of entry. In addition,
I am familiar with CBP’s law enforcement records related to admissibility and
processing of international travelers, as well as OFO’s procedures for reviewing and
processing such records to identify information subject to the law enforcement privilege.
| am also familiar with CBP’s use of Alien Files (“A-Files”), and the kinds of CBP

records that are generally included in A-Files.
10.

] make this declaration on the basis of my knowledge, the documents and information
made available to me in my position, and my understanding of CBP records that may be
included in an A-File.

] understand that a Complaint has been filed in this matter and that litigation is ongoing.
Moreover, I understand that Deputy Executive Assistant Commissioner John P. Wagner
has also provided a declaration which was previously filed in this matter, which asserts
that the CBP information contained within class member A-files is subject to the law

enforcement privilege. I have reviewed that declaration and attach it here. See Exhibit A.

I understand that on August 24, 2018, the Plaintiffs in this matter propounded their Fifth
Requests for Production and Third Interrogatory, which included the following:

Request for Production 53: The Alien Files (“A-Files”) of 100 members of the
Naturalization and Adjustment Classes statistically chosen at random (“RFP 53”).

I understand that on October 16, 2018, Defendants served a response on the Plaintiffs,
which objected to producing any documents responsive to RFP 53 on the basis of burden
and proportionality.

In my judgment, reviewing and processing records that originated with CBP that are
contained in 100 randomly selected A-files in response to RFP 53 would be
extraordinarily burdensome and time-consuming. CBP records included in A-files for
class members in this litigation will contain privileged information and third agency
information. For the reasons explained in greater detail below, review of these types of
documents is a resource-intensive and time-consuming process.

A-files may include records and information that originate with CBP, including TECS
records documenting inspections, border crossing information, copies of CBP forms
submitted by travelers, and records pertaining to targeting and law enforcement

3
ll.

12.

13.

activities. ] understand that the law enforcement privilege has already been asserted over
that information by Mr. Wagner. See Exhibit A, John P. Wagner, Declaration Asserting
Law Enforcement Privilege, April 5, 2018, (hereinafter, Wagner Declaration).

CBP records are included in A-files. and I understand that they may be considered by
USCIS when USCIS makes a determination regarding whether to include an individual
in a program known as CARRP.

CBP maintains information regarding international travelers. All international travelers
are obligated to present themselves and their effects to CBP for inspection. When a
traveler is referred for additional scrutiny — often known as “secondary inspection” —
CBP often maintains additional documentation regarding that inspection, which may
include law enforcement sensitive information which is at times in narrative form. As
explained in greater detail in the Wagner declaration, in addition to information that
originated with CBP, which I have reviewed, CBP records also include information
supplied by third party agencies. See Exhibit A, Wagner Declaration. This makes
review of CBP documents time intensive as careful review for not only our own law
enforcement sensitive information, but also information supplied by third agencies. |
understand that Mr. Wagner's declaration, in asserting the law enforcement privilege,
specifically identified both CBP information and data belonging to third-party agencies
or departments. See Exhibit A, Wagner Declaration.

An attorneys-eyes-only protective order provides insufficient protection for the law
enforcement sensitive information implicated in this case. While I do not question the
integrity of attorneys involved in this litigation, the consequences of accidental

disclosure are too severe, and an attorneys-eyes-only protective order is insufficient to
14.

15.

protect the sensitive information at issue. Accidental disclosure would implicate not
only CBP’s sensitive investigative practices, techniques and procedures, but also
national security and the safety of CBP officers and the general public. In addition, in
the event of an unauthorized disclosure, both the unauthorized disclosure itself and its
source may be difficult to detect, making remediation and assessment of the gravity of
the unauthorized disclosure more challenging. I agree with what is emphasized in the
Wagner Declaration, that sensitive investigative techniques and methods that are not
known to the public are critical to the effectiveness of CBP’s broad mission and ability
to secure the border while facilitating lawful trade and travel. See Exhibit A, Wagner
Declaration. Unauthorized disclosure would thus have negative impact on national
security and border security. In addition, CBP records include sensitive information
provided by third-party agencies or departments, the unauthorized disclosure of which
could impair sharing of law enforcement and other information within the federal
government. An attorney-eyes only protective order is insufficient to protect these

interests

Review of such documents requires analysis of the application of the law enforcement
privilege by an official in an operational office. In addition, because some CBP records
incorporate information provided by other federal agencies, CBP’s review of such
records requires coordination with other agencies and law enforcement partners.

The amount of CBP information contained in any particular A-file varies greatly, and it
depends on numerous factors. For example, the number of times the individual has
crossed the United States border or whether CBP has seized any merchandise from the

individual will affect the volume of CBP information in the individual’s A-file.
16.

17.

18.

Consequently, it is difficult to estimate how much information originating with CBP will
be in any random sample of A-files.

In addition to CBP records, A-Files may also contain records that mention CBP or
implicate CBP equities. For example, records generated by USCIS may incorporate

CBP information, such as an individual’s border crossing history or information relating
to CBP’s inspection of the individual. If additional A-files are produced in this case,

CBP will have to review not only the CBP records, but also the separate records that
may include CBP information, or implicate CBP equities.

As explained above, the number of pages of CBP records or of records with CBP
equities included in any particular A-file varics greatly. Specifically, CBP reviewed
approximately 400 pages of records in the five A-files of named plaintiffs that were
previously produced in this case. Based on the number of pages identified as potentially
having CBP equities in the five A-files of named plaintiffs that were produced
previously in discovery, I estimated that CBP may have to process 8,000 pages if 100
randomly selected A-files are produced.

These pages would include information subject to the law enforcement privilege that
would require review and redaction by officers within Office of Field Operations at CBP
headquarters. In addition, attorneys in the CBP Office of Chief Counsel would need to
conduct a legal review and answer any questions regarding the applicability of privilege
to specific information in the records. Because the number of pages with CBP equities
containing law enforcement privileged information varies greatly in each A-file, it is
difficult to estimate how many such pages in each randomly selected A-file would

require the review by CBP officers and Office of Chief Counsel attorneys.
19.

20.

21.

22.

Moreover, documents in A-files that originated at CBP can be expected to also contain
third agency information, which would require consultation with such agencies. Finally,
redacting law enforcement sensitive information is a time-consuming task that requires
careful analysis and consideration of each document or piece of information that may be
covered by law enforcement privilege.

Given these factors and levels of review, CBP estimates that it can process the A-files at
an average rate of 10-15 pages per hour. Applying that rate and assuming
approximately 8.000 relevant pages, CBP estimates that at this rate it will require
between 500 to 800 hours to review all records with CBP equities contained in 100
randomly selected A-files.

Officers within Office of Field Operations at CBP headquarters are not generally
assigned to conduct document review and assist in litigation full-time. Consequently,
CBP Officers who normally work on programs and policies essential to CBP’s mission
of facilitating lawful trade and travel while protecting the public will need to set aside
their normal duties to review the relevant materials and identify sensitive law
enforcement information that is subject to the law enforcement privilege.

This declaration is presumes that 100 randomly selected A-files will not contain any
classified information. To the extent any of the A-files contain classified information,
the review will require additional time and impose a substantial additional burden on the
agency, beyond the burdens previously described. Specifically, the review of classified
documents will need to be conducted separately using a classified computer system.

The classified system will be different depending on levels of classification of the

documents. Further, review of classified documents may only take place at specially
designated locations. In addition, only individuals with necessary security clearance
will be able to conduct the review of classified documents and the availability of
individuals who can conduct the review, in both Office of Chief Counsel and Office of
Field Operations, will be limited. Finally, to the extent the classified documents contain
information from third agencies, additional interagency coordination will be required,
beyond what was already described.

23. Given the amount of time and interagency coordination required responding to RFP 53

will present a substantial additional burden on CBP resources.

I declare, under penalty of perjury, that the foregoing is true and correct to the best of my

information, knowledge and belief.

Executed on the 64, day of March, 2019

 

 

Luis!Mejia ~ M

Director, Enforcement Programs Division
Admissibility and Passenger Programs
Office of Field Operations

U.S. Customs and Border Protection
Exhibit C
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

AT SEATTLE
)
ABDIQAFAR WAGAFE, et al., )
)
Plaintiffs, )
)
v. ) No. 2:17-cv-00094-RAJ
)
DONALD TRUMP, President of the United )
States, ef al., )
)
Defendants. )
)

DECLARATION OF DOUGLAS BLAIR
I, DOUGLAS BLAIR, make this declaration in support of Defendants’ Opposition to

Plaintiffs’ Motion to Compel and in Support of Motion for a Protective Order.

1. I serve as the Chief of the Sensitive Security Information (SSI) Program of the
Transportation Security Administration (TSA), a Department of Homeland Security (DHS)
component. The statements made in this declaration are based upon my personal knowledge and
information made available to me in the performance of my official duties, my personal review
of the records in question, and conclusions reached in accordance therewith. As Chief of the SSI]
Program, I am responsible for determining whether the disclosure of information would be
detrimental to the security of transportation.

2. Pursuant to 49 U.S.C. § 114(r), the Administrator of TSA is vested with the authority
to determine what information constitutes SSI and to prohibit its disclosure. 49 U.S.C. 114(r)
refers to TSA’s Administrator as “the Under Secretary of Transportation for Security” because
TSA was originally a part of the Department of Transportation. TSA’s functions, as well as the
Under Secretary’s, were transferred to DHS pursuant to section 403(2) of the Homeland Security

I
Act of 2002, Pub. L. No. 107-296, 116 Stat. 2135 (codified at 6 U.S.C. 203(2)). The Under
Secretary is now known as the Administrator of TSA. See 49 C.F.R 1500.3. That authority is
delegated from the Administrator to the Chief of the SSI Program pursuant to a Management
Directive signed by the Administrator on November 4, 2015. The SSI Program serves as the
primary point of contact for other DHS Components, transportation security stakeholders, and
TSA as a whole on issues involving SSI in accordance with 49 C.F.R. part 1520.

3. The SSI Program conducts assessments and reviews of TSA and DHS records, and
upon request, records of other “covered persons” under 49 C.F.R. § 1520.7, to determine which
information contained within those records is SSI. The SSI Program thereafter ensures that the
appropriate SSI designations and redactions are made in accordance with 49 C.F.R. part 1520.
The prohibition on public release of SSI is not discretionary but is mandatory in accordance with
49 C.F.R. § 1520.15(a). The SSI Program also determines whether specific information should
no longer be protected as SSI in accordance with 49 C.F.R. § 1520.5(c) and whether information
previously not deemed SS] should be so designated.

4, Pursuant to 49 U.S.C. § 114(r) and implementing regulations at 49 C.F.R. part 1520
(“TSA’s implementing regulations”), information designated as SSI is exempt from disclosure if
TSA determines disclosure would “(A) be an unwarranted invasion of personal privacy; (B)
reveal a trade secret or privileged or confidential commercial or financial information; or (C) be
detrimental to the security of transportation.” 49 U.S.C. § 114(n(1). TSA’s determinations as to
what constitutes SSI are exclusively reviewable by the United States Courts of Appeals. 49
U.S.C. § 46110.

5. I understand that Plaintiffs’ Request for Production 53 of their Fifth Requests for

Production and Third Interrogatories (“RFP 53”) seeks production of the Alien Files (“A-Files’’)
of 100 members of a class of persons currently and in the future (1) who have or will have an
application for naturalization or an application for adjustment of status pending before the US.
Citizenship and Immigration Services (USCIS), (2) that is subject to the Controlled Application
Review and Resolution Program (CARRP) policy or a successor “extreme vetting” program, and
(3) that has not been or will not be adjudicated by USCIS within six months of having been filed.

6. | also understand that Plaintiffs are seeking to compel Defendants to produce certain
information in unredacted form regarding why the named plaintiffs’ immigration benefit
applications were subject to the CARRP process, assuming they were. A-Files may contain
TECS records and records pertaining to targeting and operations. TECS is the principal law
enforcement database for U.S. Customs and Border Protection (CBP). CBP uses TECS when
inspecting individuals at U.S. ports of entry and preclearance locations in foreign countries.
(TECS is not an acronym but is the updated and modified version of the former Treasury
Enforcement Communications System).

7. It is also my understanding that USCIS reviewed the A-Files of the named plaintiffs,
identified documents that it believed may implicate SSI and submitted them to TSA for review.
These documents include TECS records and documents discussing TECS records.

8. As explained in a declaration on April 9, 2018, (SSI Declaration 1), | have determined
that, to the extent that the Named Plaintiff's A-Files contain TECS records, those documents
contain SSI to the extent they contain information concerning the status of individuals on or off
the No Fly and Selectee Lists and records pertaining to TSA targeting and operations, such as
whether or not certain individuals were identified for enhanced airport screening on certain
occasions and, if so, certain reasons for selection. Such information constitutes SSI because their

public release would be detrimental to the security of transportation. | also stated in that
declaration that | had determined that, to the extent that any other documents at issue contain this
type of information, they also contain SSI.

9. 49 C.F.R. § 1520.5(b)(9)(i) specifically prohibits the disclosure of “[a]ny procedures,
including selection criteria and any comments, instructions, and implementing guidance
pertaining thereto, for screening of persons, accessible property, checked baggage . . . that is
conducted by the Federal government or any other authorized person.” Records pertaining to
targeting and operations may include information pertaining to screening procedures, to include
selection criteria, as well as comments, instructions, and guidance. This type of information
cannot be publicly disclosed because the release of such information would provide terrorists and
terrorist organizations valuable knowledge about how screening takes place, how individuals are
selected for different types of screening (including expedited screening, standard screening and
enhanced screening), and which individuals are selected for different types of screening. Such
information would provide terrorists and terrorist organizations a roadmap to circumvent those
procedures and would enable them to select operatives based on which type of screening they are
likely to receive. This type of information in the hands of resourceful, committed terrorists
would be harmful to the security of transportation, and therefore such information cannot be
disclosed publicly.

10. Similarly, 49 C.F.R. § 1520.5(b)(9)(ii) expressly prohibits the disclosure of
‘‘[i]nformation and sources of information used by a passenger or property screening program or
system, including an automated screening system.” TECS records may include a passenger’s
status on Federal government watch lists, including the No Fly and Selectee lists. TSA uses No
Fly and Selectee list status when vetting passengers attempting to board commercial aircrafts.

The No Fly and Selectee lists remain effective tools in the government’s efforts to secure
transportation because, among other reasons, their contents are not disclosed. If the Government
formally revealed the status of individuals as being either on or off the No Fly and Selectee lists,
terrorists and terrorist organizations would be able to circumvent the purpose of those screening
systems. Such circumvention of security screening systems would be detrimental to the security
of transportation. Furthermore, disclosure of status on the No Fly or Selectee lists could harm
the government’s ability to use the watch lists as a means of gathering information about
individuals suspected of being connected to terrorism. (In certain limited circumstances, the
government may inform U.S. Citizens and Lawful Permanent Residents of their status on the No
Fly List. Those circumstances are not presented here).

11. Moreover, any additional A-Files that might be produced in response to RFP 53 must
first be reviewed by TSA to determine whether those files contain SSI and redacted accordingly
in order to ensure the protection of SSI, as required by 49 U.S.C. §114(r), 49 C.F.R. part 1520
and TSA’s previous final determination reflected in SSI Declaration I.

12. In my judgment, reviewing such responsive documents would be extraordinarily
burdensome and time consuming. A-Files for the class of persons sought by RFP 53 would
include information contained in TECS. As explained above, | have determined that, to the
extent that the A-Files contain TECS records, those documents contain SSI because they contain
information pertaining to TSA targeting and operations and because they contain information
concerning the status of individuals on or off the No Fly and Selectee Lists. | also stated in that
declaration that | had determined that, to the extent that any other documents at issue contain this
type of information, they also contain SSI.

13. It is also my understanding that SSI may be contained not only in TECS records but

in other portions of A-Files concerning immigrant benefit applications. This is because other
portions of the A-Files reference information contained in TECS records or because other SSI
may be contained in those portions.

14. It is my understanding that USCIS estimates that an average A-File that would be
responsive to RFP 53 contains 500 pages. Based on that understanding, | must anticipate that
TSA could be asked to review approximately 50,000 pages of A-Files to identify and redact SSI.
If, however, USCIS were to identify and refer only those A-Files that potentially contain SSI to
TSA for SSI review, the volume of pages TSA would need to review could be less as would the
associated administrative burden and time needed to complete such a review. Under this
approach, however, TSA could not begin to review such files until USCIS had completed its own
review and made the appropriate referrals.

15. Pursuant to TSA Management Directive 2810.1 and SS/ Policies & Procedures
Handbook (Attachment to TSA MD 2810.1) Version 2.0, and implementing Jnternal SSI Program
Consolidated SOP Roles and Responsibilities Version 3.2, TSA’ SSIP policy requires multi-
layered reviews before finalization. This includes: intake by an analyst who assigns three
program analysts to a review; a First Review Analyst who will review the materials and consult
49 C.F.R. part 1520, TSA official SSI Identification Guides and open source research to prepare
a first set of redactions as appropriate; a Second Review Analyst who will conduct the same
review as the First Review Analyst but who may also consult with subject matter experts which
typically takes more time to complete; a Final Review by a Senior Analyst who will review all
redactions previously made and make a final SSI determination and prepare an official SSI
findings memorandum; a Close-Out Analyst who will apply the final approved redactions to the

materials and assign a Quality Assurance Analyst; and a review by a Quality Assurance Analyst
who compares the working copy of each document with the final document and ensures all
redactions are consistent.

16. Based upon TSA’s experience reviewing A-Files in the past, | estimate it would take
the SSI Program 16 working hours to process each file. If TSA were required to review all of the
100 requested A-Files processing would likely take 1600 working hours which would impose a
significant burden on TSA’s SSI Program.

17. It is my understanding that some A-Files may contain classified information. The
process for reviewing classified information will take longer. The SSI Program does have the
ability to review materials classified at the SECRET level in its own work space although it must
first access a Classified Processing Center to make paper copies that may be safeguarded
appropriately. The SSI Program does not have the ability to review materials classified at the
TOP SECRET level or above in its own work space and would need to arrange the review of
materials in a Sensitive Compartmented Information Facility (‘SCIF”), when space would be
available. Only the SSI Program Chief and Deputy Chief have routine access to a SCIF and
would still need to make arrangements for working space to review materials marked TOP
SECRET or above. If review of classified materials is required, this will lead to delays in review
time and the degree of any such delays will depend on the level of classification involved, the
number of staff authorized to review such materials and the availability of appropriate secure
facilities.

18. Finally, reviewing 50,000 pages of A-Files for this one litigation constitutes a
substantial and disproportionate burden on TSA’s SSI Program’s resources because the SS]
Program’s day to day work includes conducting SSI reviews to meet the needs of numerous

entities including: other court cases in litigation across the nation, reviews of Freedom of
Information Act (FOIA) requests for TSA and other agencies, reviews for TSA’s own security
needs including security operations and the Federal Air Marshal’s Service, SSI reviews for
Congressional inquiries and numerous oversight investigations including those by the
Government Accountability Office (‘GAO”), the DHS Inspector General, and TSA’s Office of
Investigations. The SSI Program’s resources are limited, and assigning resources for one review
necessarily means diverting resources from other reviews of importance.

I declare under the penalty of perjury that the foregoing is true and correct.

Executed on March 7, 2019.

DOUGLAS BLAIR
Chief, Sensitive Security Information Program
Office Security and Administrative Services

Transportation Security Administration
Department of Homeland Security

 
Exhibit D
UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
ABDIQAFAR WAGAFE, et al. Case No. 2:17-cv-00094-RAJ
Plaintiffs, Honorable Richard A. Jones
v.
TRUMP, er al.,

Defendants

Declaration of Matthew C. Allen

I, Matthew C. Allen, state as follows:

INTRODUCTION

l.

Il am the Assistant Director (AD), Domestic Operations, Homeland Security
Investigations (HSI), U.S. Immigration and Customs Enforcement (ICE), an agency in
the Department of Homeland Security (DHS). Following the enactment of the Homeland
Security Act of 2002, DHS was created from some twenty-two different federal agencies.
This was done in part to facilitate and enhance the sharing of information across agencies
that held similar or related mandates. ICE was created in 2003 from elements of several
legacy agencies, including the criminal investigations staffs of the former U.S. Customs
Service (USCS) and the former Immigration and Naturalization Service (INS).
Following ICE’s creation, all Special Agents who formerly worked for the USCS and the
INS became part of ICE. ICE is the second-largest investigative agency in the Federal
Government. Within ICE, HSI has approximately 8,260 employees, including more than

6,100 Special Agents assigned to thirty (30) Special Agent-in-Charge (SAC) offices in
cities throughout the United States and countries around the world. Special Agents have
a wide array of responsibilities relating to the investigation of criminal activity,
including: the investigation of contraband and merchandise smuggling; illicit trade,
travel, and finance; money laundering; fraud in both import and export transactions; and
other criminal activity. HSI also has significant administrative authority over
immigration and customs matters, which it exercises in conjunction with its criminal
authorities.

. I joined the USCS as an Intelligence Research Specialist (intelligence analyst) in 1986
after graduating from college and completing an agency cooperative education program.
As an intelligence analyst, I received training on conducting research, critical thinking,
analysis, reporting, and the structure and functions of the U.S. intelligence community.
My primary area of work as an analyst was national security, in particular export
enforcement. While I was an intelligence analyst, I attended one year of graduate school
at Georgetown University, studying in their National Security Studies Program. I was
selected to be a USCS Special Agent in 1989 and joined ICE when this agency was
created in 2003. Following training to become a Special Agent, I continued to work in
the national security area, conducting investigations into export enforcement violations
for approximately one year. I have served HSI in a variety of roles, from Special Agent
to several different leadership roles in the field and at Headquarters. I held multiple
positions at ICE Headquarters from 2004 to 2008, including as Deputy Assistant Director
(DAD) of the Financial, Narcotics, and Public Safety Division. In this position, I had
oversight of HSI’s Financial, Drug, Human Rights Violations and Public Safety (gang)

programs. I also served as the DAD of the Critical Infrastructure and Fraud Division,
where | had oversight of ICE’s human smuggling and trafficking portfolio, worksite
enforcement, commercial fraud, intellectual property rights, and immigration document
and benefit fraud programs within HSI. From August 2008 until June 2016, I served as
the HSI Special Agent in Charge in Arizona. There, I had oversight of the full spectrum
of ICE investigative activities in Arizona and led more than 500 personnel assigned to
offices in Phoenix, Tucson, Douglas, Nogales, Sells, Casa Grande, Yuma, and Flagstaff.
From June 2016 until June 2018, I served as the AD for HSI Investigative Programs,
where I was responsible for programmatic oversight of HSI’s strategic planning, national
policy implementation, and the development and execution of operational initiatives. I
hold an undergraduate degree in Criminal Justice from the John Jay College of Criminal
Justice in New York, New York. In 2003, I completed the Columbia Business School’s
Executive Development Program as part of the USCS Leadership Development Program.
. In June 2018, I was reassigned to serve as AD of HSI’s Domestic Operations. As such, |
am responsible for managing, directing, coordinating, and supporting all investigative
activities of ICE HSI domestic field offices, including 30 SACs with responsibility for
more than 200 offices. In this capacity, I am responsible for strategic planning, national
policy implementation, and the development and execution of operational initiatives.
The offices under my direction are responsible for leading HSI’s effort to identify,
disrupt, and dismantle terrorist and other transnational criminal organizations that
threaten the security of the United States and immigration and customs violators who
threaten public safety. I also oversee all major ICE HSI enforcement initiatives and the

de-confliction of operations for and among ICE HSI field offices and other agencies. |
am therefore well positioned to discuss the broad range of HSI’s work, including its
cooperation with other agencies.

. Through the exercise of my official duties, I have been briefed on the civil action Wagafe
v. Trump, et al., pending in the United States District Court for the Western District of
Washington, Case No.: 2:17-cv-00094-RAJ. I understand the matter is proceeding in
discovery, and that Plaintiffs have served document requests on the Defendants. The
Defendants have responded to the document requests, including by producing redacted
versions of the named Plaintiffs’ A-files, and asserted objections over privileged and
classified information and documents where appropriate. ICE is not a Defendant in this
lawsuit; however, as set forth in this declaration, ICE’s equities would be harmed by the
release of such information. USCIS provided ICE with selected information from each of
the named Plaintiffs’ A-files for our review. The named Plaintiffs’ A-files contain
significant amounts of law enforcement sensitive material over which ICE has asserted,
and continues to assert, Law Enforcement Privilege. The named Plaintiffs’ A-files
further contain information, not belonging to ICE, that could impact ICE equities,
including current or former investigations. While only the named Plaintiffs’ A-files have
been produced at this time, I understand that additional documents pertaining to the
named Plaintiffs are still being reviewed. If such documents contain ICE information,
ICE would review those documents and would assert any applicable privileges at the
appropriate time. As further set forth in this declaration, release of these materials could
harm ongoing investigations, including those unrelated to the actions of anyone with

interest in this lawsuit. Indeed, as explained further below, it could harm ICE
investigations across the U.S. Government because of the risk that it could impede
information-sharing, among other harms.

. This declaration is therefore submitted to support ICE’s continuing assertion of Law
Enforcement Privilege, first asserted by then-AD for Domestic Operations Tatum King
on April 9, 2018, over law enforcement sensitive information owned by or originating
from ICE contained in the A-files pertaining to the five named Plaintiffs in Wagafe. This
declaration is based on my personal knowledge, my personal review and appraisal of the
claims of Law Enforcement Privilege previously asserted, and the factual background of
the case, as well as information conveyed to me by my staff and other knowledgeable
ICE personnel in the course of my official duties and responsibilities. ] have personally
reviewed the ICE records and information that were included in the A-files of the five
named Plaintiffs that were produced in this case. I have determined that disclosure of the
privileged information that was redacted from the A-files produced to Plaintiffs’ counsel
poses an undue risk of harm to individual investigations, as well as the general nature of
HSI law enforcement techniques and procedures; this, in turn, would directly impact
public safety and national security. As set forth below in this declaration, revealing such
sensitive information, the techniques and procedures involved in acquiring such
information, and the combination thereof could undermine the efforts of HSI to carry out
its mission of identifying and eliminating vulnerabilities that pose a threat to our nation’s
borders, as well as ensuring economic, transportation, infrastructure security, and national
security. This declaration will address the nature of HSI’s operations and the harms to

existing and future investigations that could follow the release of this information. It will
also address the prospective harm posed to ICE personnel by the release of information

contained in the named Plaintiffs’ A-files.

HSI OPERATIONS
6. HSI, the largest investigative arm of DHS, holds broad criminal and administrative

investigative authorities, which it employs to disrupt national security and transnational
criminal threats to the United States. HSI is authorized to conduct, and does conduct,
both criminal and administrative investigations into national security and public safety
threats related to immigration and transnational crime. In many cases, the final
disposition of an investigation depends on the evidence gathered; it can be impossible to
know in the early stages whether the ultimate result will be criminal prosecution,
administrative proceedings, both, or neither. If the investigation reveals criminal activity
that may be prosecuted under United States law, HSI works with the relevant United
States Attorney’s Office, as well as any other participating Federal agency, to prosecute
the subject or subjects of the investigation. In some investigations, HSI may present
evidence to state, local, or tribal prosecutors for charges in their jurisdictions. Common
charges include naturalization fraud, visa fraud, and aggravated identity theft. If
administrative proceedings are more appropriate — either because the evidence does not
indicate criminal wrongdoing or because evidence necessary to criminal prosecution is
classified, or its use otherwise restricted — HSI uses administrative processes to seek
removal of an individual from the United States. An investigation may also result in
evidence that indicates neither criminal nor administrative proceedings are appropriate at

that time.
7. HSI also represents ICE on the Federal Bureau of Investigation-led national Joint
Terrorism Task Force (JTTF), as well as local JTTFs nationwide, and therefore plays a
critical role in national security operations throughout the country. Often, national
security cases follow the approach outlined above, using a combination of criminal and
administrative authority. However, in some cases, a national security or public safety
threat will develop rapidly, making it necessary to act to prevent or disrupt the threatened
harm before criminal charges can be developed. In those instances, HS] works with
partner agencies to identify places to disrupt the dangerous behavior using its
administrative authorities. This cooperative technique has resulted in the prevention of
serious crimes and threats to national security.

8. Since the terrorist attacks of September 11, 2001, and the creation of DHS and ICE in
2003, many federal agencies’ information sharing culture has evolved from one centered
on the principle of “need to know” to one that fosters a principle of “need to share,”
which recognizes that protecting our nation requires the cooperation and sharing of
information among a network of agencies that work on national security and transnational
crime issues. HSI is no exception. In developing cases to protect public safety and
safeguard national security, HSI routinely shares sensitive law enforcement information
with other components of DHS, as well as with Federal, state, local, and tribal law
enforcement agencies. The information can include specific details about investigations
into active criminal enterprises and national security threats, including counterterrorism,
counter-proliferation, and visa violations with national security or public safety
implications. Although sometimes transmitted in person, a great deal of critical law

enforcement information is shared through integrated government databases, including
those discussed below. This relationship among law enforcement agencies is reciprocal.
ICE, in seeking to carry out its mission, benefits significantly from other agencies’
willingness to share information about their own investigations. Without such
information from law enforcement partners, HSI Special Agents would be unable to
engage in real-time decision-making related to national security, criminal law
enforcement, and administrative investigations.

9. In carrying out its mission, ICE depends on the use of sensitive law enforcement and
investigative techniques, methods, and procedures not widely known to the public. The
disclosure of the law enforcement sensitive information contained in the named
Plaintiffs’ A-files illustrates some of these techniques. The release of this information to

the public would seriously compromise ICE’s ability to perform its mission.

CONSEQUENCES OF RELEASE

10. Disclosure of law enforcement sensitive information could provide those who wish to
harm the United States with valuable information about how the U.S. Government
detects, investigates, and thwarts criminal and terrorist activity. The redacted information
in the named Plaintiffs’ A-files may contain internal case handling procedures used
during investigations, including sensitive information about investigative processes. This
type of information often reveals the methods and techniques used to uncover or elicit
information by parties intent on harming the United States. Disclosure of information
related to investigative processes, coordination with law enforcement partners, and
insight into the types of sensitive information that law enforcement checks may contain
could significantly undermine future law enforcement efforts, as further discussed in this

declaration. As set forth in this declaration, providing bad actors with the information
they need to evade or otherwise thwart U.S. law enforcement efforts has potentially grave

consequences for national security and public safety.

Harm to Ongoing or Closed Investigations

11.

12.

The A-files of the named Plaintiffs may contain information related to specific
investigations. I have reviewed this information and determined that if the subjects of
these investigations were to obtain this investigative information, they could identify the
types of information that are of interest to federal law enforcement, the sources of the
information, and/or the methods that the U.S. Government used to gather the information.
Such knowledge could allow bad actors to change their behavior in order to evade law
enforcement. Even the date on which an investigation began provides valuable insight, in
that it can alert an individual to an event that may have triggered the interest of law
enforcement.

Additionally, the existence of an investigation into one individual may reveal
investigative interest in other subjects, which could reasonably be expected to alert those
individuals that they are of interest to law enforcement. Disclosure of the details of any
investigation is particularly dangerous where associates of the individuals are under
investigation. If such information were contained in the named Plaintiffs’ requested A-
files, its release would reveal the existence of open and/or closed investigations,
potentially harming investigations that may be ongoing or revealing crucial information
about investigations that have already been closed — as even closed investigations can
provide valuable insights into investigative techniques that can aid bad actors in avoiding
detection by law enforcement agencies. This is not to cast aspersions on the named

Plaintiffs. Even if they were to make a deliberate effort not to reveal any information
13.

contained in their A-files, they might very well change the nature or frequency of their
interactions with any associates. This could alert those individuals to the existence of
investigations, and possibly the methods the government has used to obtain the specific
derogatory information.

Similarly, the records in an A-file may also indicate when an investigation has reached
the conclusion that there is no national security concern. This demonstrates the benefit of
a thoroughly documented investigation. Agencies with access to the A-file or the records
contained therein are on notice that the subject in question has been investigated and
cleared. But it is impossible to share that information with the subject without also
providing information that has the potential to harm other ongoing investigations, or to

jeopardize the safety of ICE personnel.

Harm to Future Investigations

14.

15.

Revealing the Law Enforcement Privileged material in the named Plaintiffs’ A-files has
the potential to do harm beyond any investigations indicated therein. The named
Plaintiffs’ A-files contain printouts from several databases containing ICE data: TECS,
the Advance Visual Abstracted Links and Name Collection Handler Engine
(AVALANCHE), Student and the Student and Exchange Visitor Information System
(SEVIS), ENFORCE, and ENFORCE Alien Removal Module (EARM).

TECS, an interagency database that ICE uses in the course of conducting its
investigations, is used by more than 40 federal law enforcement agencies, including the
FBI and the Secret Service. In turn, TECS interfaces with many of the databases
belonging to these federal law enforcement agencies. Information from other federal law

enforcement databases is communicated to ICE law enforcement officials through TECS,
16.

which stores that information. The capabilities, functions, and uses of TECS among law
enforcement officials are not generally known to members of the public. They are
routinely withheld from public disclosure to protect the integrity of the data and the
privileged law enforcement information that TECS contain. Data in TECS is also
withheld to protect the privacy of subjects of records, as well as third parties mentioned
in other subjects’ records. AVALANCHE, an ICE system no longer in operation,
provided law enforcement personnel with the capability to rapidly search across 15
databases consisting of approximately 50 million indexed names, vehicles, and addresses.
It allowed searching by multiple fields including by sensitive personally identifiable
information, such as name, social security number, Fingerprint Identification Numbering
System (FINS), Alien File Number, and date of birth. SEVIS is a critical tool in the
Student and Exchange Visitor Program’s mission to protect national security and public
safety while supporting the legal admission of more than one million international
students (F and M visa holders) and exchange visitors (J visa holders) into the United
States. ENFORCE and EARM provide a comprehensive view of a subject’s detention
and removal status, including information about immigration history and criminal history.
They also include biographical, descriptive, biometric, and encounter-based data about
subjects, including aliases. This often includes details about their encounters with law
enforcement officers, including personally identifiable information about those officers.
HSI Special Agents rely on data contained in these databases in the course of their
investigations, both criminal and administrative. Most of these databases could indicate
whether a subject is under investigation by HSI or another law enforcement agency.

TECS records often indicate the reasons for an investigation, such as revocation of a visa

i
17.

18.

by the Department of State. TECS records can also indicate whether HSI’s
Counterterrorism and Criminal Exploitation Unit (previously the Compliance and
Enforcement Unit) has initiated an investigation based on a revocation. The details of
such investigations are law enforcement sensitive.

EARM records may indicate, among other things, the reason an individual encountered
by immigration officials was deemed inadmissible to the United States or is otherwise of
interest to those officials. Among the possible reasons are the grounds of inadmissibility
found at INA § 212(a)(3)(B), 8 U.S.C. §§ 1182(a)(3), Security and Related Grounds.
These grounds of inadmissibility are highly specific, including types of terrorist activities
and the ways in which an individual might engage in them. Because of the specific
nature of the grounds of inadmissibility, if an individual is informed of which ground(s)
the government seeks to apply to him or her, he or she could become aware of how the
government learned of the information. This could mean that the individual would learn
details about investigative methods, or even the source of the information, which the
individual could then use to thwart or impede the investigation.

Learning the specifics of any investigation or series of investigations will allow subjects,
or simply interested third parties, to evade such scrutiny by disclosing the types of
information ICE is interested in when the agency undertakes specific types of
investigations. Individuals who learn that they are being investigated can often deduce
the methods the government is using to monitor them, or the sources the government
used to uncover their terrorist or criminal activity. Disclosure of such information
increases the likelihood that subjects and potential subjects of such investigations will

develop and employ methods to obscure or alter such information and thereby circumvent

12
19,

the agency’s efforts to collect information and evidence of serious violations that may
affect national security and public safety. The release of seemingly small details, such as
the date on which an investigation commenced, or when the subject of the investigation
used a particular alias, can also have significant effect by making clear what information
had been detected at any given point in an investigation. To release this information,
particularly in multiple cases, tends to indicate what will trigger the initiation of such an
investigation, as well as the methods and processes used during the investigation. This
allows an individual the opportunity to change his or her behavior, jeopardizing the
techniques and procedures used during a particular investigation.

Even the release of the database codes and record locator numbers contained within the
databases could seriously damage law enforcement operations. The following types of
codes appear in TECS, AVALANCHE, SEVIS, ENFORCE, and EARM records:
case/file numbers, report numbers, class numbers, source symbol! numbers, case program
codes, access codes, classification codes, identification numbers, investigative
distribution codes, computer function commands, and other administrative codes. Some
of the codes can serve a dual purpose. Aside from the purposes of indexing, storing,
locating, retrieving, and distributing information, these codes also indicate various
aspects of the investigative case, such as: the type and location of the case; what unit or
type of unit is investigating the case; whether or not the subject should undergo close
inspection; what other procedures law enforcement should take upon encountering the
subject; and the distribution of information relating to the case, which would indicate the
scope and relative size of the investigation in terms of agency resources, types of activity

being investigated, and location of investigative efforts. Each of the named Plaintiffs’ A-
20.

2).

files could contain multiple records that meet the descriptions above. When reviewed
together, the risk is that an individual could extrapolate details about investigations,
including the government’s understanding of activities at any given time, to include
methods of communication, techniques for evading law enforcement detection, and
aliases being used.

Codes contained within a TECS record may include whether an individual is the subject
of a counterterrorism investigation; the focus of that investigation (e.g., financial or
otherwise); the location where the investigation originated; the existence of a terrorism-
related record in a database owned by another Federal agency, primarily Terrorist
Identities Data Mart Environment (TIDE) and Terrorist Screening Database (TSDB); and
Watchlist status. The release of multiple TECS records would establish the development
of a case over time, specifically, when an individual is added to the TSDB or has a
change in Watchlist status. The release of that information would permit a potential
subject to reconstruct the sources and methods used to gather information that led to such
classification.

AVALANCHE may contain codes tied to the admission into the United States of a
particular subject. SEVIS contains locator numbers for individual schools and students.
EARM may contain various file locations, event numbers, case numbers, and operation
indicators. Again, when multiple files are reviewed together, it begins to become clear
what various codes, prefixes, and other indicators mean. Additionally, release of these
codes, along with computer function commands, could assist third parties in deciphering

the meanings of the codes. Release of this information could permit someone (e.g.,a
22.

23.

hacker) to improperly gain access, or attempt to gain access, to any of these databases
and to navigate the systems that housed ICE investigative records.

Access to the various database codes can also provide subjects with an insight into law
enforcement techniques. Records contained in the databases discussed in this declaration
may contain remarks and information that would reveal law enforcement strategies and
investigation techniques. As noted above, release of this information increases the
likelihood that subjects and potential subjects of such investigations will develop

methods to obscure or alter such information and thereby circumvent HSI’s efforts to
collect information and evidence to thwart serious violations that may affect public safety
and national security.

Nor is the information contained in databases the only source of concern. E-mail
communications by and between USCIS employees and ICE Special Agents, which also
commonly appear in A-files, often include details of the agents’ investigative efforts
including the priority of specific investigations and the ways that different agencies
cooperate to carry out a joint investigation. Disclosure of this information risks revealing
both investigative techniques and procedures and the names of individuals who
potentially were, and possibly still are, subjects of investigations. Furthermore,
disclosure may inhibit the candid discussion and sharing of pre-decisional, law
enforcement sensitive information between agencies and/or DHS components.
Protections over these communications is needed to promote the free flow of information,

which permits law enforcement personnel to make well-informed determinations.
Risk to ICE Personnel

24.

25.

26.

Special Agents handle a myriad of tasks relating to official investigations into the
criminal activities of third parties. The agents are in positions to access information
regarding official law enforcement investigations and immigration proceedings.
Printouts from databases often contain the username of the individual who viewed and
printed the record. These can contain names or parts of names or other personal
identifiers, including Social Security Numbers. Release of information tying particular
employees to specific investigations could increase the risk that those employees would
become targets of harassing or coercive inquiries for unauthorized access to information
pertaining to ongoing and closed investigations, thereby compromising ICE’s law
enforcement operations.

Additionally, in my experience I have encountered or learned of individuals who believe
they are under investigation that have taken affirmative steps to thwart law enforcement,
including by engaging in counter-surveillance. If unredacted A-files were released, it
could alert the subjects of investigations to the existence of those investigations. The
subjects could then engage in such tactics, making even routine investigatory steps
potentially contentious. This would increase the risk that HSI or other law enforcement
personnel will come into direct contact with subjects who are aware that they are under
investigation, which places them at greater of risk of harm. At the extreme, if an
individual who was planning a violent attack learned that they were under investigation,
they may accelerate their plans.

Release of the information may also pose a danger to ICE personnel. Emails reveal email

addresses and may also contain full names, specific field offices, and phone numbers. If

16
this information is released, the safety of ICE personnel could very well be compromised.
The current environment reveals the risk public disclosure of personally identifiable
information can pose to ICE personnel. For example, in the summer of 2018 during the
height of the “abolish ICE” movement, dozens of ICE employees, including agents,
officers, attorneys, and mission support personnel, were the subject of “doxing” attacks in
which their personally identifiable information was publicized and, in some cases, the
public was encouraged to target them for violence because of their affiliation with ICE
and its mission. In many cases the employee’s personally identifiable information was
harvested from the social media site LinkedIn and then published in doxing attacks. In
one case, an individual used the Twitter social media site to offer $500 to anyone who
would murder an ICE agent. That subject was identified, arrested and prosecuted by the
Department of Justice as a result of their conduct. ICE cannot take the risk of even
inadvertent disclosure, given the high stakes and potential danger to HSI Special Agents

if this information were disclosed.

Impediment to Information Sharing
27. The release of the redacted information in the named Plaintiffs’ A-files could diminish

the effectiveness of law enforcement sensitive sources, methods, and techniques by
inhibiting the current willingness — and even creating a disincentive — to share
information between and among federal agencies, such that interagency information
sharing could revert to a level reminiscent of that that existed prior to the attacks of
September 11, 2001. That tragedy demonstrated that “need to know” had to give way to
“need to share.” This new model resulted in successes in both national security and

criminal investigations. The real-time information sharing permitted by this model has

17
28.

29.

allowed front-line agents and officers to make informed decisions at critical junctures.
When agencies and departments work in isolation, such achievements simply are not
possible.

It is possible that other federal law enforcement agencies — the FBI and others — would
continue to share information with HSI due to its ability to disrupt plots using its
administrative authorities. However, those same agencies would likely prohibit the
further dissemination of that information, particularly to USCIS. This could put ICE in
an untenable position — in order to continue to conduct criminal investigations in
cooperation with the FBI or other federal law enforcement agencies, HSI could face the
prospect, in many cases, of being unable to fully utilize its administrative authorities in
the immigration arena. In some cases, information discovered during the course of a
criminal or administrative investigation is key to a determination later made by USCIS.
An inability to share information significantly increases the likelihood that USCIS would
grant benefits to individuals who are ineligible to receive them, including to individuals
of national security concern. If and when the FBI was able to clear the information for
use in administrative proceedings, DHS would need to work to rescind or terminate the
benefits inappropriately granted, including to any beneficiaries or derivatives. Thus, in
addition to harming government deliberations, this would be the equivalent of locking the
barn door after the horse has fled.

Nor would the disruption be limited to information sharing across departments. Even
within DHS, it would likely constrain communication between two of the three DHS
immigration components. HSI Special Agents would be more cautious before recording

information learned in the course of their investigations, lest USCIS be forced to provide

18
it to individuals who are or have been under investigation. This is precisely the sort of

divide that DHS was created to prevent.

Additional Randomly Selected A-files

30. I have been informed that Plaintiffs have requested that the government produce 100
additional, randomly selected A-files as part of discovery. The same types of law
enforcement privileges and otherwise sensitive information discussed above would be
found in the randomly selected A files as well. Therefore, if the government were
required to furnish these A-files and the law enforcement privileged material within
them, the risks described above would be magnified proportionally. Such information
released from the A-files of other members of the certified classes would potentially
reveal the existence of open and/or closed investigations and could harm those that may
be ongoing or reveal information about closed investigations. Such a release could also
pose the other risks discussed in this declaration, also proportionally. The more records

are released, the greater the cumulative impact to public safety and national security.

INSUFFICIENCY OF A PROTECTIVE ORDER
31. A protective order allowing ICE to reveal this information in this litigation is not
acceptable. The safety of HSI Special Agents involved in ICE’s investigations and the
national security could be placed in jeopardy as a result of disruptions to the agency’s law
enforcement efforts. Moreover, even the possibility of an inadvertent disclosure of
information by the Plaintiffs’ attorneys creates the risk of compromising investigative
techniques, methods, and thus investigations. The Plaintiffs and their attorneys would

not necessarily have sufficient knowledge of law enforcement and investigative

19
processes, techniques, and methods, to enable them to understand and identify the
sensitive nature ofthe information claimed herein as protected by the Law Enforcement
Privilege. Without directing any aspersions toward the integrity of the plaintiff's
attorneys, this agency simply cannot afford even a slight risk that the attorneys most
closely involved with the case could, as has been known to happen, inadvertently lose
possession or control of the documents or otherwise compromise their security, leading to
improper and unauthorized use of the information. This risk of disruption and serious
injury to ongoing and future investigations and serious injury to the results of prior
investigations that would be caused by even an inadvertent release of ICE’s use of these

investigative techniques and methods is unacceptable to ICE.
CONCLUSION

32. Therefore, the information contained in the A-files of the named Plaintiffs Law
Enforcement Privileged and must be protected by the claimed privilege, as discussed in
this declaration.

33. Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

Executed in Washington, D.C. this 4th day of March, 2019.

WI

Matthew C. Allen

Assistant Director, Domestic Operations
Office of Homeland Security Investigations
U.S. Immigration and Customs Enforcement
Exhibit E
UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

ABDIQAFAR WAGAEFE, et al.,
Plaintiffs, Docket No. 17-cv-0094-RAJ

Vv.

TRUMP, et al.,

Defendants.

DECLARATION OF DEBORAH A. CRUM

I, Deborah A. Crum, hereby state and declare as follows:
1. Iam the Acting Section Chief for the Discovery Management Section, Litigation Branch
in the Federal Bureau of Investigation’s (FBI), Office of the General Counsel (OGC), at FBI
Headquarters in Washington, D.C. Prior to my selection as the Acting Section Chief of the
Discovery Management Section, I held the position of Unit Chief of the Discovery Processing
Unit I (and its predecessor discovery unit) for over seven years. I also previously served as a
Paralegal Specialist and a Supervisory Paralegal Specialist in these discovery units.
2. The statements contained in this declaration are based upon my personal knowledge, my
review and consideration of documents and information available to me in my official capacity,
and on information obtained from other FBI employees.
3. The purpose of this declaration is to address the burden and proportionality issues
presented by Plaintiffs’ Motion to Compel (Motion) dated February 21, 2019, and demand for
production of 100 Alien (A) files of unnamed Plaintiffs, and to support the Defendants’

opposition to Plaintiffs’ Motion and the Defendants’ Cross Motion for a Protective Order.
4, Within the FBI’s Office of the General Counsel is the Discovery Management Section
(DMS). The DMS consists of three components that provide discovery services to
approximately 29 customer groups both inside and outside the FBI. Together, the FBI’s
Discovery Processing Units (DPU) comprise one of the three DMS components and provide
litigation support to the FBI’s Office of General Counsel and other FBI and DOJ components.
5. There are two separate Discovery Processing Units within the DMS. Collectively, the
DPU is responsible for locating, reviewing, and processing for release any and all responsive
material. The DPU is also tasked with conducting a line-by-line review for privileged
information of the responsive material before it can be released outside of the FBI. A line-by-
line review is a burdensome manual task where the assigned employee is responsible for
reviewing every word on every page of a document looking for any privileged information,
which also includes recognizing that information on one page that normally does not qualify as
privileged information on its own could be privileged when combined with information from
another page of the document. The DPU is also tasked with asserting various Government
privileges to protect classified information, FBI informants, grand jury material, personal
identifiers, and other information. Only after this careful review with appropriate redactions and
assertion of privileges may information be released outside of the FBI.

6. The DPU’s two units are comprised of Paralegals and Supervisory Paralegals. There are
approximately 40 Paralegal Specialists and Supervisory Paralegal Specialists currently assigned
to the DPU. Of these approximately 40 Paralegal Specialists and Supervisory Paralegal
Specialists, approximately eight have been temporarily assigned to work only on matters related

to congressional demands for FBI records and the remaining 32 DPU personnel are currently
assigned to meet the FBI’s discovery obligations in approximately 375 ongoing litigation cases
nationwide.

7. ] am aware of Plaintiffs’ demand for the production of a random sample of 100 A-files
for the Wagafe class members in this case. The A-files the FB] already reviewed in connection
with this case consisted of several hundred pages, which included handwritten information that
also needed to be deciphered by the FBI for classified or privileged information.!

8. As explained in more detail in the FBI’s classified declaration submitted in camera, ex
parte, a partial review of A-files for this case demonstrated that files contained classified
information. Thus, the DPU would need to coordinate a classification review of any sampling of
100 A-files with the FBI’s Information Management Division (IMD). Within IMD is the FBI’s
Classification Unit. The Classification Unit is responsible for reviewing documents for national
security classification purposes. This includes reviewing documents responsive to civil or
criminal discovery proceedings and special administrative reviews requested by other FBI
components.

9, It is my understanding that part of IMD’s Classification Unit review of A-files could
involve individuals from other FBI components having both the appropriate subject matter
expertise and Original Classification Authority. The information within each A-file would need
to be reviewed in the aggregate since information from one part of the A-file coupled with
information from another part of the A-file could be considered classified when the information
is taken together.

10. Following a review by the Classification Unit, the DPU would perform its own line-by-

line review of the documents for privileged information that must be redacted prior to release

 

?] understand that a classified declaration is being filed ex parte, in camera and this declaration describes in detail
some of the harms that would result in having to disclose FB] information to Plaintiffs or their counsel.

-3-
outside of the FBI. This painstaking review includes an initial review, redaction, and marking
conducted by the FBI’s DPU Paralegal Specialists. Each document is afforded an additional
two-stage review by DPU Paralegal Specialists prior to being prepared for release. The two
reviews are standard procedure and each review is conducted by a different, experienced
paralegal specialist. Supervisory Paralegal Specialists then review such draft productions, after
which the drafts undergo review by attorneys in the FBI’s Office of General Counsel (OGC)
Civil Litigation Units.

11. The Civil Litigation Unit attorneys are responsible for handling civil actions brought
against the FBI or its personnel. There are approximately 12 attorneys in the FBI’s OGC Civil
Litigation Units, one of whom is assigned to this matter and is responsible for the final release of
the document production.

12. The amount of time it will take to review each page of an A-file will depend upon the
amount and type of information on each page, the number of pages, and whether there is
handwritten information that needs to be deciphered. In this case, the FBI already conducted a
preliminary review of some Wagafe class member A-files ranging from almost 300 pages to
more than 800 pages. This preliminary review took the FBI several months (March 2018
through September 2018) to complete.

13. It is impossible to calculate precisely how much time could be required for the FBI to
complete this review. However, a review of each individual A-file will require an inordinate
amount of FBI resources, especially in light of the required review by multiple FB] components.
14. Given the several months needed to conduct a preliminary review of a couple of A-files

for this case, I am able to extrapolate that a review of 100 sample A-files could take the FBI
several months, if not years, to complete its review for both classified and privileged
information.
15. | The review by both the FBI’s DPU and the Classification Unit is required since the

potential release of classified information puts national security at risk.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on this 7th day of March, 2019.

DEBORAH A. CRUM

Acting Section Chief
Discovery Management Section
Office of the General Counsel
Federal Bureau of Investigation
Exhibit F
UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

 

)
ABDIQAFAR WAGAEFE, et. al., )
)
Plaintiffs, )
) Case No. 17-CV-0094-RAJ
v )
)
TRUMP, et al., )
)
Defendant. )
)

 

DECLARATION OF JAY S. TABB, JR.

I, Jay S. Tabb, Jr., hereby state and declare as follows, pursuant to 28 U.S.C. § 1746:

1. I am the Executive Assistant Director of the National Security Branch (NSB) of
the Federal Bureau of Investigation (FBI), United States Department of Justice (DOJ).

2. The NSB oversees the FBI’s efforts to deter, detect, and disrupt national security
threats to the United States and its interests, and oversees the national security operations of the
FBI’s Counterintelligence Division, Counterterrorism Division, High-Value Detainee
Interrogation Group, Terrorist Screening Center (TSC), and Weapons of Mass Destruction
Directorate. The NSB also facilitates the functions carried out by other FBI divisions that
support the FBI’s national security mission, such as training, technology, human resources, and
security countermeasures.

3. As the Executive Assistant Director of the NSB, I am responsible for, among
other things, directing and overseeing the programs responsible for conducting national security
investigations. I am the accountable executive for the files and records of the NSB. In my

oversight capacity for the NSB, which includes the TSC, I am responsible for the protection of
classified national security information and processes within the NSB, including information
received from other agencies and otherwise in the NSB’s possession. I have been delegated
original classification authority by the Attorney General. See Executive Order 12958, as
amended by Executive Order 13292, as amended by Executive Order 13526, Section 1.3(c). As
a result, and pursuant to all applicable Executive Orders, I am responsible for the protection of
classified national security and law enforcement sensitive information within the NSB, including
the sources and methods used by the FBI in the collection of such information. Thus, I have
been authorized by the Attorney General and the Director of the FBI to execute declarations and
affidavits in order to protect such information.

4. The matters stated herein are based on my personal knowledge; my background,
training, and experience related to national security matters; my review and consideration of
documents and information available to me in my official capacity; and information furnished to
me by Special Agents and other FBI and DOJ employees. It is also based on information
furnished by the United States Citizenship and Immigration Service (USCIS) and its employees.

5. Through the exercise of my official duties, I have been briefed on the Wagafe
lawsuit in which the Court has certified two classes of individuals seeking to adjust to lawful
permanent resident status and individuals seeking naturalization. I understand this matter is
proceeding in discovery and that Plaintiffs have filed a motion to compel the production of
certain information and records by the Defendants. I also understand the Defendants are
asserting objections over privileged and classified information and documents.

6. It is my understanding that the USCIS is the government agency responsible for
identifying, screening, and adjudicating applications for immigration benefits, including

naturalization, adjustment of status, and asylum. It is also my understanding that the USCIS
created the Controlled Application Review and Resolution Program (CARRP) through which the
USCIS adjudicates immigration applications it deems to represent a potential national security
concern. According to USCIS policy guidance made available to me, the USCIS defines
national security concerns to include individuals who may engage in or endorse terrorist
activities or who plan to engage in espionage or sabotage.

7. The FBI does not administer CARRP, which is solely a USCIS program. The FBI
does not adjudicate immigration benefits.

8. As explained in more detail in my declaration submitted ex parte, in camera, the
FBI asserts the law enforcement privilege over FBI information contained in USCIS records,
including A-files, pertaining to the Wagafe class members.!

9. For the reasons explained in more detail in my declaration submitted ex parte, in
camera, and in the publicly filed declaration executed by Deborah A. Crum, the FBI also opposes
plaintiffs’ motion to require the parties to produce the A-files of 100 random class members.

The FBI also supports the USCIS in its opposition to providing public notice to class members.

 

! (U) The FBI reaffirms its previous assertion of the deliberative process privilege as more fully set forth in its
classified, in camera, ex parte declaration submitted April 9, 2018. The FBI continues to assert the deliberative

process privilege over FBI information released to the USCIS.
I declare under penalty of perjury that the foregoing is true and correct.

Executed this 7" day of March, 2019.

JAY S. TABB, JR.

Executive Assistant Director
National Security Branch
Federal Bureau of Investigation

Washington, D.C.
